SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Post-Effective Amendment No. 1 to FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ENERGY FUTURE HOLDINGS CORP. (formerly TXU Corp.) (Exact Name of Registrant as Specified in Its Charter) Texas (State or Other Jurisdiction of Incorporation or Organization) 75-2669310 (I.R.S. Employer Identification No.) Energy Plaza, 1601 Bryan Street, Dallas, Texas75201 (Address of Principal Executive Offices)(Zip Code) TXU Deferred and Incentive Compensation Plan (Formerly Deferred and Incentive Compensation Plan of the Texas Utilities Company System) (Full title of the Plan) DAVID P. POOLE, Esq. Executive Vice President and General Counsel Energy Plaza 1601 Bryan Street Dallas, Texas75201 (214) 812-4600 (Names, Addresses and Telephone Numbers, including Area Codes, of Agents for Service) DEREGISTRATION This Post-Effective Amendment No. 1 is an amendment to the Registration Statement on Form S-8 (Reg. No. 333-62014) (the “Registration Statement”) of Energy Future Holdings Corp., formerly named TXU Corp. (the “Company”).Effective as of October 10, 2007 (the “Effective Time”), pursuant to the Agreement and Plan of Merger, dated as of February 25, 2007, among the Company, Texas Energy Future Holdings Limited Partnership and Texas Energy Future Merger Sub Corp (“Merger Sub”), Merger Sub merged with and into the Company with the Company being the surviving corporation and all issued and outstanding shares of Common Stock of the Company, other than certain excluded shares, converted into the right to receive cash.All offerings under the Registration Statement were terminated.In accordance with the undertakings made by the Company to remove from registration, by means of a post-effective amendment, any of the securities registered under the Registration Statement which remain unsold at the termination of the offerings, the Company hereby removes from registration all securities registered under the Registration Statement which remained unsold as of the Effective Time. II-1 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and Rule 478 thereunder, the registrant has duly caused this Post-Effective Amendment No. 1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Dallas, State of Texas on this 8th day of November, 2007. ENERGY FUTURE HOLDINGS CORP. By: /s/Stanley J. Szlauderbach Name: Stanley J. Szlauderbach Title: Senior Vice President and Controller II-2
